Citation Nr: 0619185	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02- 00 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
December 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO), which denied the veteran entitlement to 
service connections for diabetes.

In a July 2005 decision the Board denied the veteran's claim 
for entitlement to service connection for diabetes mellitus, 
as secondary to Agent Orange exposure.  The veteran appealed.  
In May 2006, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board decision and granted a joint 
motion for remand based on the Board's failure to fulfill its 
duty to assist the veteran in developing evidence to support 
his claim. 

 The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to this appeal.  
To implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

It is the veteran's contention that his currently diagnosed 
diabetes mellitus is the result of being exposed to Agent 
Orange aboard the U.S.S. Keppler (DD 765) while that vessel 
was operating off the coast of Vietnam between November 1966 
and March 1967.  The veteran representative maintains that 
during this period the Keppler anchored in DaNang Harbor for 
10 hours allowing crew members, although not the veteran, to 
go ashore for visitation.

The Joint Motion for Remand faults VA for its failure to 
ascertain whether that U.S.S. Keppler was present on in-land 
waters in Vietnam as alleged by the veteran.  In this regard, 
the Joint Motion requires VA to obtain the deck logs from the 
U.S.S. Keppler during the period of the veteran's relevant 
service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. The RO should contact the National 
Archives and Records Administration 
(NARA) and any other facility deemed 
appropriate in order to obtain copies of 
the deck logs dated between November 1966 
and April 1967 for the U.S.S. Keppler 
(DD-765).  Any records obtained must be 
associated with the claims file. Any 
negative response as a result of a 
request for the deck logs needs to be 
documented in the claims file.

3. After the above actions have been 
completed, the RO should readjudicate the 
veteran's claims for service connection 
for diabetes mellitus, to include as due 
to exposure to Agent Orange, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action. If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case. The veteran and his representative 
should then be given an appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


